 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    MARK ANTHONY GARCIA, et al.,                    Case No. 1:18-cv-01313-LJO-BAM

12                   Plaintiffs,                      ORDER DIRECTING DEFENDANT TO
                                                      CONSENT TO OR DECLINE UNITED STATES
13           v.                                       MAGISTRATE JUDGE JURISDICTION

14    GENERAL MOTORS, LLC,                            (Doc. No. 20.)

15                   Defendant.                       FOURTEEN (14) DAY DEADLINE

16          Plaintiffs Mark Anthony Garcia and Amy Ellen Garcia (“Plaintiffs”) initially filed this
17   action on August 20, 2018, in the Superior Court of California for the County of Tulare. (See Doc.
18   No. 1.) Defendant General Motors, LLC (“Defendant”), filed a notice of removal on September
19   21, 2018. (Doc. No. 1.)
20          On January 22, 2019, Plaintiffs filed a consent or request for reassignment form consenting
21   to the jurisdiction of a United States Magistrate Judge. (Doc. No. 14.) On April 16, 2019, the
22   parties submitted a Joint Scheduling Report stating that all parties intended to consent to the
23   jurisdiction of a United States Magistrate Judge. (Doc. No. 19.) On April 23, 2019, the Court held
24   an Initial Scheduling Conference and it was discussed with the parties that, before a Scheduling
25   Order may issue, the Court must receive a notice of consent or decline to the jurisdiction of a United
26   States Magistrate Judge from each party. (Doc. No. 20.) Accordingly, the parties were instructed
27   to file their consent or request for reassignment forms by no later than April 30, 2019. (Id.)
28
                                                        1
 1           The record reflects that Defendant has not yet filed a valid form consenting to Magistrate

 2   Judge jurisdiction or requesting reassignment to a District Judge despite appearing in this action.

 3   Therefore, Defendant shall notify the Court within fourteen (14) days from the date of service of

 4   this order whether it consents to or declines United States Magistrate Judge jurisdiction.

 5           Accordingly, the Court HEREBY ORDERS that Defendant shall complete and return a

 6   consent or request for reassignment form (Doc. No. 3-2) within fourteen (14) days of service of

 7   this order.

 8
     IT IS SO ORDERED.
 9

10       Dated:    May 6, 2019                                /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
